Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II in the reply filed on November 17, 2021 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konst et al., (Energy Procedia, Vol. 114, July 2017, Pages 7126-7132).
The claims are drawn to a method of increasing carbon shuttling in an algae cultivation medium, comprising: adding (a) an amine additive, (b) a biomimetic catalyst or (c) an amine additive and a biomimetic catalyst to the algae cultivation medium.
Konst et al., disclose an integrated system for capturing CO2 as feedstock for algae production.  In this system, CO2 is absorbed in an absorption liquid as bicarbonate. Subsequently, the enriched absorption liquid is fed to the algae, which convert the solubilized CO2 into biomass and biobased products. Finally, biomass is recovered and the lean absorption liquid is recycled. Konst et al., integrated process concept was successfully demonstrated with continuous algae cultivation on a 2 L-scale for more than 150 days of which 40 days using flue gas as CO2 source [abstract]. In case of an amine based absorption liquid CO2 reacts with the amine leading to the formation of a water soluble carbamate. The main advantage of amine based absorption liquids is that they readily absorb CO2 through reactive absorption without the need of catalysts or elevated temperatures [page 7127]. To test the effect of elevated bicarbonate concentrations on the growth rate the commercially relevant algae strain Nannochloropsis sp. (poly-unsaturated fatty acid production) was grown at sodium bicarbonate concentrations of 0, 1, 2, and 4 g. L-1, in parallel in a multi-cultivator (Figure 2) [page 7128]. Therefore, the instant claims are taught by Konst et al.





Claim Rejections - 35 USC § 102

4.	Claims 9-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez-Mireles et al., (Energy Procedia 63 ( 2014 ) 7954 – 7958).
	The claims are drawn to a method of increasing carbon shuttling in an algae cultivation medium, comprising: adding (a) an amine additive, (b) a biomimetic catalyst or (c) an amine additive and a biomimetic catalyst to the algae cultivation medium.
Hernandez-Mireles et al., teach new methodologies for integrating algae with CO2 capture. Efficient feeding of CO2, especially on a large scale, is one of them. Current methods for CO2 feeding to algae cultures rely on the sparging pure CO2 or directly from flue gas. The limiting factor in this system is the solubility of CO2 in water, which demands a considerable amount of energy for an effective gas to liquid transfer and leads to losses to the atmosphere. Due to the current ineffective methods for CO2 introduction into algae ponds very large surface areas would be required for enough ponds to capture a considerable amount of the CO2.  Hernandez-Mireles et al., disclose an amine-based method have been developed for algae production utilization of CO2 where algae is used as photochemical desorber of CO2 from an absorption liquid. This method brings the advantage of higher CO2 removal efficiencies compared to current CO2 feeding systems for algae and lower operational cost compared to both conventional CO2 removal using amines and conventional autotrophic algae cultivation [Abstract]. The method has been developed that mediates CO2 desorption from the absorption liquid, and subsequent regeneration thereof, through the use of algae. The method is based on the use of a conventional counter current packed bed scrubber for the absorption of CO2 from the flue gas into an absorption liquid. The absorbed CO2 is 
       The strategy for selecting solvents for this concept is mainly based on the solvent characteristics regarding their influence on algae growth and CO2 capturing potential. Other characteristics are amongst others cost, scalability, recyclability, CO2 solubility. Nevertheless, the most relevant properties that influence algae growth are ecotoxicity and biodegradability. For instance, the solvent ecotoxicity should be as low as possible to prevent cell-death of the algae strains and enhance a faster cell growth. Furthermore, the biological degradability should also be as low as possible to prevent unwanted bacterial growth or consumption by the algae themselves which lead to a loss of solvent in the system. These two properties can also be described as the EC-50 (concentration where amines inhibited algal growth by 50%) for biodegradability and the BOD (biological oxygen demand) for ecotoxicity [para 7956]. The proposed solvents include 
The screening tests aimed to discover if the algae could survive under the presence of a solvent. The algae strain selected for this study is Chlorella sp, as one of the most common and characterized algae strains. The screening tests are performed by preparing algae media with a low concentration of solvent. This solvent based media are loaded with CO2 by bubbling through CO2 gas. After measuring the CO2 loading, the media is inoculated with Chlorella sp to test the concept feasibility [page 7957]. The screening tests will provide a short list of solvents that can be further optimized for capturing CO2 and algae growth. The optimization strategy is considering the following process parameters to improve productivity. These parameters include: solvent concentration, recyclability ratio, dilution rate for a continuous system, biomass density, and CO2 loading [page 7957-58]. 
Therefore, the instant claims are taught by Hernandez-Mireles et al.






Claim Rejections - 35 USC § 102

5.	Claims 9, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuetz et al., (J of Industrial Microbiology (1996) 16, 267-273) as evidenced by Najafpour et al., (J R Soc Interface. 2012 Oct 7; 9(75): 2383–2395).
Stuetz et al., disclose Microalgal-facilitated bacterial oxidation of manganese. In the presence of unicellular microalgae, bacterial manganese oxidation was increased by up to ten times the rate produced by bacterial oxidation alone. Azide-poisoned controls demonstrated that the manganese-oxidizing bacteria were active in the algal-bacterial oxidation of manganese, Scanning electron microscopy showed that oxide formation occurred in a number of structurally different deposits on the surface of the alga. Studies involving algal cell fractionation showed that bacterial manganese oxidation was facilitated by the algal cell wall, possibly via Mn 2+ adsorption. Variations in growth conditions had an effect on algal-bacterial oxide formation and composition. High nutrient (yeast extract, peptone and/or sucrose) levels favored microbial growth but lowered oxide formation, whereas optimal levels of manganese oxide formation required minimal media. High concentrations of either organic nutrients or mineral salts promoted manganese carbonate precipitation [abstract].  A variety of different physical and nutritional conditions were tested to further improve and gain a better understanding of the roles of microorganisms in Mn 2+ removal and oxide formation. The addition of NaN3 to algal-bacterial oxidation showed that viable bacteria were the primary catalysts in oxide formation, whereas the algal cells played a major role in the adsorption of Mn 2+ from solution [page 272].  Previous reports showed the adsorption of Mn 2+ to 
The materials and methods section disclose the effect of different microalgae on the removal of Mn 2+ and oxide formation in algal-bacterial oxidation [See Table 1]. Stuetz et al., disclose the algae cultivation medium [page 267-68].  Figure 1 shows the combined effect of algal and bacterial cells (algal-bacterial oxidation) on manganese oxidation. Both the amount of Mn2+ removed from solution and oxide formed were increased compared to bacterial oxidation alone and to NaN3 poisoned controls. Mn 2+ uptakes were approximately different, whereas oxide formation showed a lag in production up to 14 days. The bulk pH during algal-bacterial oxidation increased initially to 7.2-7.5 after 7 days, then decreased with increased oxidation and stabilised between 6.4-6.8 after 30 days. Table 2 shows the effect of varying culture conditions on algal-bacterial oxidation and oxide composition. Mixed culture inocula (Mix-5 and sterile algae) and non-sterile conditions (non-sterile algae and no inoculation) gave similar amounts of oxide formation and Mn2+ removal to that found using pure culture (MK-2 and sterile algae) algal bacterial oxidation.
It is noted that manganese oxides are known biomimetic catalysts for oxidation as evidenced by Najafpour et al.   





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al., (WO 2019070885 published April 11, 2019 published Oct.2017 in view of Hernandez-Mireles et al., (Energy Procedia 63 (2014 ) 7954 – 7958).
 


 The method also includes blending the aqueous solution before performing the disruption of the aqueous solution. [0014] In some embodiments, a method for me nano-encapsulation and/or microencapsulation of terpenes, lipids, sterols, antioxidants, cannabinoids and/or other hydrophobic compounds includes receiving distilled water and one or more Cannabis extract materials, such as a wax. An aqueous solution, including the raised-pH water and Spirulina, is prepared such that the aqueous solution has about 3% weight Spirulina per volume. In some such implementations, the Cannabis extract material includes the wax, and the wax has about 3% THC [para. 13].  The Cannabis extract material and the disrupted Spirulina solution are combined, in a ratio of about 1:1, to form an intermediate mixture. The intermediate mixture is 
THC occurs mainly as tetrahydrocannabinols acid (THCA, 2-COOH-THC). Geranyl pyrophosphate and olivetolic acid react, catalyzed by an enzyme to produce cannabigerolic acid, which is cyclized by the enzyme THC acid synthase to give THCA. Over time, or when heated, THCA is decarboxylated producing THC. The pathway for THCA biosynthesis is similar to that which produces the bitter acid humulone in hops [para. 0038]. Non-limiting examples of THC variants are provided in para.0039.
 The pH may be adjusted to a value of from about 7 to about 10, at concentrations ranging from about 0.5mM to about SOmM, using a pH-adjusting agent or compound, such as magnesium carbonate, magnesium hydroxide [para 89]. In addition, pH-modification of the aqueous solution may be carried out by pH modifying compounds citric acid, acetic acid, amino acids such as glutamate, glycine, ascorbic acid, sodium hydroxide, tartaric acid, malic acid, fumaric acid, and lactic acid [para. 90]. Osmolality may be adjusted by the use of one or more salts and/or buffers, for example sodium chloride (NaCl) or magnesium sulfate (MgSO4), at a concentration ranging from 0mM to 500mM [para 91].  
The extract material can include a predetermined amount of cannabinoids (e.g., about 40% to about 99% cannabinoids, or about 55% to about 90% cannabinoids, or about 70% to about 90% cannabinoids) [para 60]. Cannabinoids according to the disclosure can include, while not being limited to those obtained or obtainable from cannabis plants, which can include, by way of non- limiting example: Δ9-Tetrahydrocannabinol (Δ9-THC), Δ8-Tetrahydrocannabinol (Δ8- THC), 
	Hernandez-Mireles et al., has been discussed above as teach efficient feeding of CO2, especially on a large scale. Hernandez-Mireles et al., disclose an amine-based method have been developed for algae production utilization of CO2 where algae is used as photochemical desorber of CO2 from an absorption liquid. This method brings the advantage of higher CO2 removal efficiencies compared to current CO2 feeding systems for algae and lower operational cost compared to both conventional CO2 removal using amines and conventional autotrophic algae cultivation [Abstract]. The method has been developed that mediates CO2 desorption from the absorption liquid, and subsequent regeneration thereof, through the use of algae.  The strategy for selecting solvents for this concept is mainly based on the solvent characteristics regarding their influence on algae growth and CO2 capturing potential. Other characteristics are amongst others cost, scalability, recyclability, CO2 solubility. Nevertheless, the most relevant properties that influence algae growth are ecotoxicity and biodegradability. These two properties can also be described as the EC-50 (concentration where amines inhibited algal growth by 50%) for biodegradability and the 
Therefore, it would have been prima facie obvious at the time of applicants invention to modify the method as taught by Rodriguez et al., wherein the modification incorporates hindered primary or secondary or tertiary amine additives.as taught by Hernandez-Mireles et al., in order to provide algae production utilization of CO2 or carbon shuttling. One of ordinary skill in the art would have had a reasonable expectation of success by incorporating the amines to have the advantage of higher CO2 removal efficiencies compared to current CO2 feeding systems for algae; lower operational cost compared to both conventional CO2 removal using amines and conventional autotrophic algae cultivation. Moreover, no more than routine skill would have been required to modify the method as taught by Rodriguez et al., in order to use the short list of solvents that can be further optimized for capturing CO2 and algae growth wherein the optimization strategy improves productivity.
Regarding the specific concentrations recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take the method of carbon shuttling wherein each component is well known in the art; thus the combination would have yielded a reasonable expectation or success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Algae cultivation for carbon capture and utilization workshop summary report released. Bioenergy Technologies Office. September 28, 2017. 



Conclusion
8.	No claims allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANA A HINES/Primary Examiner, Art Unit 1645